Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 4-11, 15-17 are hereby cancelled as being directed to a non-elected invention


Allowable Subject Matter
Claims 1-3, 12-14, and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a graphene-containing membrane containing graphene in which polyalkyleneimine chains are connected to the graphene skeleton; which has a ratio of the photoelectron intensity at the energy peak position of C1s orbital to that at the bonding energy on an X-ray photoelectron spectrum measured on an ITO film of 288 eV in a range of 5.5 to 20” as recited in claim 1, and “wherein said graphene-containing membrane contains graphene in34 which polyalkyleneimine chains are connected to the graphene skeleton and has a ratio of the photoelectron intensity at the energy peak position of C1s 
	Claims 2, 3, 13, 14, 18, and 19 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1 and 12, the closest prior art was Hong et al. (Pub No. US 2014/0054550 A1, hereinafter Hong) and teaches everything of claims 1 and 12 except for “a graphene-containing membrane containing graphene in which polyalkyleneimine chains are connected to the graphene skeleton; which has a ratio of the photoelectron intensity at the energy peak position of C1s orbital to that at the bonding energy on an X-ray photoelectron spectrum measured on an ITO film of 288 eV in a range of 5.5 to 20” as recited in claim 1, and “wherein said graphene-containing membrane contains graphene in34 which polyalkyleneimine chains are connected to the graphene skeleton and has a ratio of the photoelectron intensity at the energy peak position of C1s orbital to that at the bonding energy on an X-ray photoelectron spectrum measured on an ITO film of 288 eV in a range of 5.5 to 20” as recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML